UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7124


BRIAN WILSON,

                      Plaintiff – Appellant,

          v.

M. HOPE BLACKLEY, Spartanburg County Clerk of Court,

                      Defendant – Appellee,

          and

SPARTANBURG COUNTY CLERK OF COURT,

                      Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Mary G. Lewis, District Judge.
(2:15-cv-00869-MGL)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Wilson, Appellant Pro Se. Kathleen Beatty Martin, Senior
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
2
PER CURIAM:

      Brian Wilson appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2012) complaint.                 We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                 Wilson v. Blackley,

No.   2:15-cv-00869-MGL       (D.S.C.   filed   June      30,   2015   &   entered

July 1, 2015).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and    argument     would   not   aid   the    decisional

process.



                                                                           AFFIRMED




                                        3